07-15-00289-CV

                      IN THE SEVENTH DISTRICT OF APPEAL
B                         OF TEXAS APPELLATE OF
                          POTTER COUNTY COURTHOUSE
)----~----~--------~A~M~A~R~I~L~L~O~,~T=E~X~A~S~7;9~1~0~5----------------------------­
IN PRO SE:                                                                                     *
                                                                                               *    NOTICE OF APPEAL
                                                                                                   1111                           1111



Ras Thompson, IN PROSE:                                                                        *
                                                                                               * DEPRIVATION OF DAY LAWS
531 54th street{806 ) 368-9705                                                                 *          ON
LUBBOCK,TEXAS 79404                                                                            *NO 2015- 5J4,B887
         PLAINTIFF APPELLANT                                    §
                                          Plaintiff             §
                                                                                               *  TRIAL COURT NUMBER
                                                                §
                                                                                               *
                                                                §
                                                                                               *
     vs.                                                        §               CIVIL ACTION NO.
                                                                §
WILLIAM CLAYTON TROTTER,ET AL                                   §
THE LUBBOCK POLICE DEPARTMENT
                                                                §
P.O.BOX 2000 at 1625 13~endant                                  §
LUBBOCK,TEXAS 79457                                             §
)       DEFENDANTS APPELLEES,
                                      PLAINTIFF 'S APPELLANT CIVIL TORT ""
                                                                                                                                         ~
                              1111




                               MOTION TO PROCEED IN FORMA PAUPERIS                                                     JUL 15 2015<
                                                                                                                 SEVENTH COURT OF APPEALS
                                                            ·                                                        VIVIAN LONG, CLERK
               I request permission Lo commence an aciion against the defendant     named above without the payment of fees,
     costs or security. A proposed complai nl is transmitted herewith.

     In support of this motion I have anached the following:


                       1.      Declaration in   Support of Request   to Proceed In Forma Pauperis relating    to my inabiiiry
                               lO    pay com and fees.

                       2.      Other materiaL    if any.


                                           DUE TO POOR CONDITION

                                           UNABLE PAY FOR COURT COST
                                           CONSTITUTIONAL DEPRIVATION


    Date:   7-3:2015 A.D
                                                                              -~AS       THOMPSON,IN PROE SE:
                                                                     !22t..2:Ls.T
                                                                     S lreel ,A.ddress

                                                                     L . . tta. k lx 75.JJ~
                                                                     Cny.   St8Le   Zip Code

                                                                       5(i)...,       7fg·t7J 2
                                                                     Phone !~umoe~
                                             IN THE" SEVENTH APPELLATE DISTRICT
                                                APPEALS COURT OF POTTER
                                                COUNTY,TEXAS COURTHOUSE
                                                AMARILLO,TEXAS 79105
IN PRO SE:
•                                                                                 ""APPEAL IN: FORMA PAUPERIS" "
RAS THOMPSON,IN PRO SE:                                         *
531 54th street                                                 *
LUBBOCK,TEXAS 79404.

                 PLAINTIFF APPEALLANT                           *
                 v                                              *
                                                                *
WILLIAM CLAYTON TROTTER                                         *
AS POLICE OFFICE , AND THE                                      *

~P;L~A~lN~T~~J~;E;F==E=N~D~A~N~T~S~A~P~P~E~L~L~E~E~S~,~E1T~A~L~-~~*~--------------------~S~EV~E~~~~~~~~~9~~~~1~?~¢~~~~~~~~~~~~
~UBBOCK POLICE DEPARTMENT,                                      *



    RAS THOMPSON,IN PRO SE                                                  g~~Quii~~~p~~                                 l~
                                                                                                                           :.. ·-.

    vs.                                                                     IN FORMA PAUPERIS
 WILLIAM CLAYTON TROTTER ET AL

     DEFENDANT



             1, RAS THOMPSON, IN PRO SE>: declare, depose, and say that 1 am the plaintjff in the
     above entitled case~ that in support of my motion to proceed without being required to prepay fees,
     costs or give security therefor, 1 state that because of my poverty, l am unable to pay the costs of said
     proceeding or to give security therefor, that l believe I am entitled to relief.

             1 further declare that the responses which l have made to questions and instructions below
     are true.


              1.      Are you presently employed? Yes 0

                      a. Jf you answered YES, state the. amount of your salary or wages per month, and
                      give the name and address of your employer.




                      ·-------------------------------



                       b. Jf you answered NO, state the date of last employment and the amount of the
                       salary and wages per month which you received ..                                                              :.•:
·• I




                        Ha\'e you received, witmn the past 12 mo~ths,
                                                                      any ;n·oney from any of the follo wing
            2.
:··..                   sour ces?

                                                                                nt?       Yes   0         No      0
                          a.    Business, profession or fonn of self-employme                                     0
                                                                      ?·                  Yes   0         No
                      ··· b.    Rent payments, interest or dividends
                                                                                          Yes   0         No      0
                          c.    Pensions, annuities or life jnsurance paym ents?                                  0
                                                                                          Yes   0         No
                        · d.    Gifts or jnheritances?                                                            0
                                                                                          Yes   0         No
                          e.    Any other sources?

                                                                             e describe each sour ce of money
                         1f you answ ered YES to any of the ques tions abov
                                                                         g the past 12 months.
                         and state the amount received frorr) each durin

  ;..




                                                                            king or savings account, inclu ding
             3.           Do you own cash, or dci you have mon ey in a chec
                          any funds in prison accounts?

                           Yes D             No    I
                                                                                    owne d.
                           If you answered YES, state the total value ·of the items



                                                                    .... ·
                                                                  ::;




                                                                                s, automobiles, or othe r valuable
                 4.            Do you own any real estate, stocks, bond s, note
                                                                                 s and clothing?
                               prop erty, excluding or~nary household furnishing
    .:·:·
                               Yes 0          No   rs/                         . I




                                                                                state its approximate valu e. ·
                               Jfyo u answered YES , describe the prop erty and




                                                                -2-                   CONTINUED ON NEX T PAGE
                               OATH BEFORE NOTARY PUB UC

ST.A.TE OF "TEXAS, COUNTY OF 6_./JJ::o..:dck=·._·_ _ _
                                                       ___;__

                                             SWORN, UNDER OA!i -i, s_..c,.\·~.
- - - - - - - - - - - ' B E I N G FIRST DULY
                                             AI\JD KNOWS THE COI' -JTE HI C_;F
THAT HE/SHE LS THE APP LICA NIIN THIS AC110N
                                       P.PPL\CANTS BELIEF, THE
THE ABOVE APPLICAIION AND ACCORDING TO

FACTS STATED IN THE APPLICATiON Ji,RETRUE
                                         .




           SCRJBED AND SWORN TO BEFORE ME THIS                            /0        1
                                                                                DA\, OF

                                                        Jv /y, ,20 u---




                                                                               BEING
  I,
                                                                                  , DEC LARE Ut\1)!:?-
                                     --- --- --- --- --- --- --- ---
                                                BELl Er, THE FAC TS Sl Ali:D \1~
  PEh!ALTY 0 F PERJURY THAT, ACCORJIN.G TO IV!Y
  THE -~·PPLICATION ARE TRUE AND CORRECT.




                                                         -
                                     SJ·;Jnature of Applica'l't
                                                               '----


          .-.                    .   .
          01 =~·is-~...::.~·   c,~ ~~:;   =; :-~:2··.
                                                                       '·:,,,,··             .....          U.~ )8STAGE
                                                                                                            LUB~OCK,
                                                                                    ~
                                                                                                                     TX
                                                                                                              79408

                                                                                   ~:;r;:~:E':'Cfifrl
                                                                                                            Juk~~J~r
                                                                                        1000                 $7.30
                                                                                                              R2304N117375·08




                 RAS THOMPSON,IN PRO SE:
         .. }    531 54th street
                 LUBBOCK,TEXAS 79404
..-.:·. .=··~.

                 RE: ·ouT OF TIME ""APPEALS                                                             TO:THE HONORABLE CLERK IN
                 DEPRIVATION OF DUE PROCESS                                                             SEVENTH APPELLATE DISTRICT
                 LAWS"" FROM TRIAL COURT ACTION-                                                        501 s.f%~~M6RE STREET
                              FROM                                                                      2-A P.O.BOX 9540
                 number;2015-514-88 8,                                                                  AMARILLO,TEXAS 79105-9540
                 7014 2870 DODD 5825 8610
                  . • PLACE STICKER AT TOP OF ENVELOPE TO 'OlE RIGHT         '
                      ' OF THE RETURN ADDRESS, FOLD AT DOTTED UNE

   --------c"EiitiF.iEDMAii®--~-----~.~




                  I I I I II